DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/20, 5/8/20, 8/10/21 is being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a flowcell device, classified in G01N21/0332 and C12M47/20.
II. Claims 18-23, drawn to method of optical interrogation, classified in G01N15/0205 and G01N15/14.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed may be used by a flow cytometer to measure different particle sizes (i.e. cell types).
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Houston and Examiner Merkling on 8/19/21 (based on notes from “Telephonic Restriction and Election Summary”) a provisional election was made without traverse to prosecute the invention of flowcell device, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-23 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

				Claim Status
Claims 1-17 are pending and are examined and claims 18-23 are pending and are withdrawn.

Claim Objections
Claim 15 is objected to because of the following informalities: “a flow controller” is missing punctuation. Add “;” after the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9-11, the claim beings with An assembly” but these are dependent on claim 1 which is a flowcell device. Please correct the antecedent basis issues. Please clarify whether these should refer to the flowcell device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US Pub 2010/0265492).

Regarding Claim 1, Schroeder teaches a flowcell device ([0024] FIGS. 1a, 1b and 1c are schematics illustrating high pressure and/or high temperature microfluidic optical cell), comprising: 
a flowcell body defining a flow pathway that includes a central cell (In FIG. 1a, microfluidic optical cell 110), 
wherein the flow cell body is thermally continuous with a temperature-controlled surface ([0024]  In FIG. 1a, microfluidic optical cell 110 is made from metal (nickel, SS, etc). Examiner notes metal is a material capable of being a thermally continuous with a temperature-controlled surface); and
an optical subassembly comprising the central cell and adjacent first and second optical window ([0024] Optical lenses 122 and 132 are sealed in place along the pathway 112 so as to maintain a high pressure seal in pathway 112. The lenses 122 and 132 provide a collimated light path for spectroscopy though pathway 112, thereby 

Regarding Claim 5, Schroeder teaches the flowcell device of claim 1, wherein the central cell contains a sample extracted from a bioreactor (the central cell in the device as taught by Schroeder would be capable of containing a sample extracted from a bioreactor).  

Regarding Claim 6, Schroeder teaches the flowcell device of claim 1, wherein the optical windows are sealed against the flow cell body by gaskets and caps ([0005] Often in many applications there is a need for transmitting optical signal from one side of a metallic part to the other, for example, measuring fluid and gas analysis. Often, such transmission needs to occur while there is a significant pressure difference between the two sides of the metallic part. Several solutions exist to this problem, including but not limited to the use of optical windows sealed with elastomeric o-rings (gaskets) or brazed to the metallic part.).  

Regarding Claim 7, Schroeder teaches the flowcell device of claim 1, wherein the flow cell body is fabricated from a rigid, thermally conductive material ([0024] In FIG. 1a, microfluidic optical cell 110 is made from metal (nickel, SS, etc). Examiner notes metal is a rigid, thermally conductive material).  

Regarding Claim 8, Schroeder teaches the flowcell device of claim 1, wherein one or more parts are autoclavable (Examiner notes one or more parts are capable of being autoclaved. Metal for example may be autoclaved).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US Pub 2010/0265492), in view of Abu-Shumays (US Patent 4,180,739).

Regarding Claim 2, Schroeder teaches the flowcell device of claim 1.
Schroeder is silent to the flow pathway is formed of an input channel, an output channel and a channel comprising the central cell and connecting the input channel and the output channel.  
Abu-Shumays teaches in the related art of thermostable flow cells. FIG. 1 shows an exploded view of a thermostatable flow cell 10 according to this invention. Preferably, this is a microflow cell, i.e., a cell whose flow volume is less than 20 microliters. The flow cell 10 is fabricated from a metallic block 20, which may be of any metal that is substantially chemically inert with respect to the fluid flowing through the flow cell. Col. 2, lines 55-61. The flow cell internal volume is preferably of cylindrical configuration so as to provide a minimum volume, which has a hydrodynamic geometry that is most suitable for liquid flow applications--i.e., an internal configuration that is without recesses (or "dead volumes") in which contaminants might become trapped. Inlet and outlet tubing members 41 and 42, which may advantageously be made of stainless steel, are pressed into the bore 22 of the metallic block 20 on respective sides of the slot 21. Col. 3, lines 40-50.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow pathway in the device of Schroeder, by forming an input channel, an output channel and a channel comprising the central cell and connecting the input channel and the output channel, as 

Regarding Claim 3, modified Schroeder teaches the flowcell device of claim 2, and Schroeder teaches having lateral sides defined by a bulk of the flow cell body and front and back sides defined, respectively, by the first optical window and the second optical window (See Fig. 1, Schoeder) 
Schroeder is silent to wherein the channel connecting the input channel and the output channel is U shaped.
Regarding the U-shape of the channel, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the form of the channel in the device of modified Schroeder to be U-shaped in order to allow for a particular flow pattern from the inlet to the outlet.

Regarding Claim 4, Schroeder teaches the flowcell device of claim 1.
Schroeder is silent to the input channel and the output channel are defined by steel tubes.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inlet and outlet in the device of Schroeder to be made of stainless steel, as taught by Abu-Shumays, in order to allow for it to be autoclaved and steel has been found to be a suitable material for most fluids of interest, as taught by Abu-Shumays, in Col. 2, lines 67-68.

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US Pub 2010/0265492), in view of Buermann (US Pub 2010/0087325).
Regarding Claims 9, 10, and 11, Schroeder teaches the flowcell body of the flowcell device according to claim 1.
Schroeder is silent to the assembly is in positive force contact with a thermal plate, the thermal plate supporting a Peltier device, wherein an active surface of the Peltier device is in thermal communication with the flowcell body, wherein a passive surface of the Peltier device is in thermal contact with a heat sink.  
Buermann teaches in the related art of a controlling temperature of biological samples on a flow cell for optical imaging.  [0066] the holder bench 94 may include a thermal plate 96. The thermal plate 96 may be situated between the support structure 12 and the Peltier device 62. In addition, the thermal plate 96 may help maintain uniform temperature control. In the illustrated embodiment, the support structure 12 may include 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a thermal plate supporting a Peltier device, wherein an active surface of the Peltier device is in thermal communication with the flowcell body, wherein a passive surface of the Peltier device is in thermal contact with a heat sink, as taught by Schroeder, to the flowcell, as taught by Schroeder, in order to allow for controlling the temperature, as taught by Buermann, in [0066].

Claims 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buermann (US Pub 2010/0087325), in view of Chang (US Patent 6,565,815).

Regarding Claim 12, Buermann teaches an assembly comprising: a flowcell device ([0007] The support structure may, for instance, be a flow cell through which a reagent fluid is allowed to flow and interact with biological samples.) having: 
a flowcell body, defining a flow pathway that includes a central cell (The support structure 12 may, for instance, be a flow cell with an array of biological components on its interior surfaces through which reagents, flushes, and other fluids may be introduced, such as for binding nucleotides or other molecules to the sites of biological components. This would act as the central cell as well.), 

an optical subassembly ([0041] The biological sample imaging system 10 may also include at least a first radiation source 18 but may also include a second radiation source 20 (or additional sources). The radiation sources 18, 20 may be lasers operating at different wavelengths. [0042], [0043], [0044], [0045], [0046] [0046] The detector 32 may be based upon any suitable technology, and may be, for example, a charged coupled device (CCD) sensor that generates pixilated image data based upon photons impacting locations in the device., [0047] The detector 32 may generate image data), 
comprising the central cell and wherein the flowcell device is held between an actively temperature-controlled thermal plate ([0039] Returning to the exemplary system of FIG. 1, the biological sample imaging system 10 may include a temperature control element 14 and a subplate 16. The temperature control element 14 and subplate 16 may be used to vary and control the temperature profile of the support structure 12.).  
Buermann is silent to an optical subassembly comprising the central cell and adjacent first and second optical windows, and wherein the flowcell device is held between an insulating member and an actively temperature-controlled thermal plate.
Chang teaches a reaction vessel and apparatus for performing heat-exchanging reactions. See Abstract. The reaction vessel may be configured to optimize the visualization of the reaction in the chamber. To this end one, two or more minor walls of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical subassembly comprising the central cell in the device of Buermann by adding adjacent first optical window and second optical windows, as taught by Chang, in order to allow for optimizing the visualization of the reaction in the chamber as taught by Chang in Col. 10, lines 9 and 10. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an insulating member, as taught by Chang, such that the flowcell device as taught by Buermann, is held between an insulating member and an actively temperature-controlled thermal plate, in order to allow for sealing or bonding and a material that is resistant to cleaning solutions, as taught by Chang, in Col. 15, lines 3-5 and Col. 18, lines 5 and 6.
 
Regarding Claim 13, modified Buermann teaches the assembly of claim 12, wherein the thermal plate is actively temperature controlled by a thermal controller 

Regarding Claim 14, modified Buermann teaches the assembly of claim 12, further comprising a sensor at the thermal plate (Buermann teaches [0062] FIG. 7 is another sectional side view of an exemplary support structure 12, temperature control element 14, and subplate 16 using temperature control techniques in accordance with 

Regarding Claim 15, Buermann teaches an optofluidic system ([0007] The support structure may, for instance, be a flow cell through which a reagent fluid is allowed to flow and interact with biological samples.), comprising: 
a flowcell device having a flowcell body defining a flow pathway that includes a central cell (The support structure 12 may, for instance, be a flow cell with an array of biological components on its interior surfaces through which reagents, flushes, and other fluids may be introduced, such as for binding nucleotides or other molecules to the sites of biological components. This would act as the central cell as well.), 
wherein the flowcell body is thermally continuous with a temperature- controlled surface  ([0007] A thermoelectric heat exchange device, such as a Peltier device, may be used to heat or cool the biological samples on the support structure. In addition, a fluid circulating heat exchange device, such as a water cooling or heating system, may be used to heat or cool the thermoelectric heat exchange device); 
andPage 13 of SpecificationDocket: 0376.0003US1 an optical subassembly ([0041] The biological sample imaging system 10 may also include at least a first radiation source 18 but may also include a second 
comprising the central cell (The support structure 12 may, for instance, be a flow cell with an array of biological components on its interior surfaces through which reagents, flushes, and other fluids may be introduced, such as for binding nucleotides or other molecules to the sites of biological components. This would act as the central cell as well.),
a light source a first radiation source 18 but may also include a second radiation source 20 (or additional sources). The radiation sources 18, 20 may be lasers operating at different wavelengths.); 
an optical signal detector (a charged coupled device (CCD) sensor that generates pixilated image data based upon photons impacting locations in the device., [0047] The detector 32 may generate image data); 
a thermal plate in contact with the flowcell body and supporting a thermoelectric cooler ([0063] Instructions may also be sent to the heating and refrigeration station 48, discussed above with respect to FIG. 2, which may be used to cool or heat fluid, for example, at a reservoir located at a distance away from the sample detection area. In addition, instructions may also be sent to the Peltier device 62 to, for instance, increase or decrease the amount of heat introduced into or extracted from the support structure 
a thermal controller ([0040] For instance, the temperature control element 14 may include a Peltier device capable of cooling or heating the support structure 12.); 
a flow controller ([0063] instructions may be sent to the fluid circulating heat exchange element 64 to, for instance, increase the flow rate of the fluid flowing through the fluid circulating heat exchange channels 82 of the fluid circulating heat exchange element 64; [0049] FIG. 2 is a diagrammatical overview of a biological sample processing system 38 which may employ a biological sample imaging system 10 of the type discussed with reference to FIG. 1. In general, system 38 may include a plurality of stations through which samples in sample containers 40 progress. The system may be designed for cyclic operation in which reactions are promoted with single nucleotides or with oligonucleotides, followed by flushing, imaging and de-blocking in preparation for a subsequent cycle. In a practical system, the samples 40 may be circulated through a 
a light source and/or detector controller ([0047] The operation of the various components illustrated in FIG. 1 may also be coordinated with the control/processing system 34. In a practical application, the control/processing system 34 may include hardware, firmware, and software designed to control operation of the radiation sources 18, 20, movement and focusing of the focusing optics 28, a translation system 36, and the detection optics 30, and acquisition and processing of signals from the detector 32. The control/processing system 34 may thus store processed data and further process the data for generating a reconstructed image of irradiated sites that fluoresce within the support structure 12.); and 
a computer controlling the thermal controller, the fluid flow controller and the light source and/or detector controller (the control/processing system 34).  
Buermann is silent to a first optical window and a second optical window.
Chang teaches a reaction vessel and apparatus for performing heat-exchanging reactions. See Abstract. The reaction vessel may be configured to optimize the visualization of the reaction in the chamber. To this end one, two or more minor walls of the chamber comprise the optical windows. Where two windows are present, one window may serve as a light excitation entry port and the second windows for detection of light emitted from the reaction chamber. Col. 10, lines 8-13. Flexible, chemical-resistant adhesives and gasket materials may be used to ensure bonding. Col. 15, lines 3-5.  In an array format, the gap between the heat exchanging units may be sealed by a gasketed plate covering the entire array. The top support and the gasketed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical subassembly comprising the central cell in the device of Buermann by adding a first optical window and a second optical window, as taught by Chang, in order to allow for optimizing the visualization of the reaction in the chamber as taught by Chang in Col. 10, lines 9 and 10.

Regarding Claim 16, modified Buermann teaches the optofluidic system of claim 15, further comprising a conduit to direct a sample from a bioreactor to the flowcell device and a conduit to direct the sample from the flowcell device to the bioreactor (Buermann teaches [0054] Inlet conduit 58 and outlet conduit 60 may be used in certain embodiments where reagents are introduced into the support structure 16 for interaction with biological components of samples within or on the support structure 12. It should be noted that while the inlet conduit 58 and outlet conduit 60 are depicted as flowing into and out of the bottom of the support structure 12, they may in fact be connected in various ways such as, for instance, allowing fluid to flow through either the top or bottom of the support structure 12. One conduit could be inlet and the other conduit could be the outlet as taught by Buermann).  

Regarding Claim 17, modified Buermann teaches the optofluidic system of claim 15, wherein a sample flow and a flowcell temperature are independently controlled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796